department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date uil employer_identification_number contact person id number telephone number date legend m x y z dear -------------- this is in reference to your letter of date requesting advance approval of your grant procedures under sec_4945 and sec_4945 of the internal_revenue_code you are recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code and have been classified as a private_foundation as defined by sec_509 of the code the name of your scholarship program is m the purpose of your scholarship program is to allow graduating high school seniors who are from low-income families and who have demonstrated strength of character and initiative in overcoming obstacles and hardships to seek a college degree your scholarships will be awarded to recipients for study toward a degree at an educational_organization described in sec_170 of the code all high school seniors are eligible to apply for your scholarships your scholarship recipients must use the funds for tuition books fees supplies equipment or on-campus room and board you may also give the recipients a computer in addition to their monetary awards your funds may be used in certain cases to repay the educational loans of the recipients that were obtained from other sources and after they have obtained a degree your funds may also be used in certain instances by the recipient in a summer or semester internship at a charitable_organization while obtaining a degree you state that your scholarship program is not employer related you initially plan to award up to x scholarships in the amount of dollar_figurey per year per recipient with the maximum amount of dollar_figurez per recipient the above number of scholarships and the amounts may change in the future and may vary to each recipient a recipient may renew your annual award up to five times if a baccalaureate degree has not been obtained the maximum amount has been reached and not more than six years have lapsed from the initial award each applicant must be a high school senior and demonstrate the need for financial aid applicants must be accepted into an accredited college including a community and junior college or university in the united_states applicants that plan to attend a technical college or participate in a vocational program do not qualify for a scholarship you may require that applicants be citizens of the united state you will be selecting the scholarships with possible assistance of an approved third-party entity or designated selection committee the approved third-party entity or designated selection committee will assist you in processing the applications gathering and reviewing data and other related selecting activities the scholarship recipients will be selected on the following criteria graduation from an accredited high school grade point average financial need demonstration of strength of character or initiative in overcoming obstacles and acceptance at an accredited college or university as described in sec_170 hardships of the code teacher or other third-party recommendations more weight may be given to financial need demonstration of strength of character or initiative in overcoming obstacles and hardships and teacher or other third-party recommendations than is given to grade point averages none of your scholarships may be awarded to the children of your trustees of officers to the children of any disqualified_person or to the children of the selection committee members or children of persons aiding in the selection process you plan to receive reports from those scholarship recipients which you do not directly pay their scholarship funds to the respective college or university you will investigate and seek recovery_of any misuse of funds sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable scientific or educational_purposes no part of the net_earnings of which inures to the benefit of any individual sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense charitable as used in its generally accepted legal sense includes advancement of education sec_4945 and b of the code impose certain excise_taxes on expenditure defined as taxable_expenditures by sec_4945 sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 sec_4945 of the code provides that sec_4945 shall not apply to an individual grant the purpose of which is to achieve a specific objective produce a report or other similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee revrul_77_434 1977_2_cb_420 provides that long-term low-interest educational loans made by a private_foundation under a program that specifically limits the use of the funds to furtherance of the recipient’s education at an educational_institution described in sec_170 of the code are individual grants within the meaning of sec_4945 sec_53_4945-4 of the foundation and similar excise_taxes regulations provides that to secure approval for a grant-making procedure a private_foundation must demonstrate to the satisfaction of the commissioner that a the grant procedures includes an objective and nondiscriminatory selection process b the procedure is designed to result in the performance of the activities intended to be financed and c the foundation will obtain reports to determine whether the grant funds are being properly used reports are not required if the foundation pays the scholarship grants to an educational_institution see sec_53_4945-4 and sec_53_4945-4 of the foundation excise_tax regulations sec_53_4945-4 of the foundation and similar excise_taxes regulations provides that a foundation is under a duty to investigate and attempt to recover any misuse of grants since you are aiding students to attend and graduate from college your scholarship program your loan reduction program and your intern program would be a charitable activity of advancing education under sec_501 of the code based on the information submitted and assuming your scholarship procedures will be conducted as proposed we rule that your procedures for awarding scholarships loans and intern program comply with the requirements contained in sec_4945 and sec_4945 of the code because a your scholarship procedures loan reduction and intern program include an objective and nondiscriminatory selection process your applicants are rated by objective and nondiscriminatory criteria by persons experienced in rating of students on their accomplishments and potential b your recipients must be enrolled in a degree program to receive your scholarship grants the recipients must complete their degree program before they are eligible for your loan reduction program the recipients must be completing their degrees before they are eligible for your intern program thus your procedures are designed to result in the performance of the activities that you intend to finance c you will satisfy the report requirement by paying some of your scholarship grants directly to the respective college or the respective university you will obtain reports to determine whether the scholarships that are pay directly to the recipients paid for your loan reduction program and paid for your intern program are being properly used and will not continue payments if the recipient’s performance is not satisfactory you have submitted information showing that you will investigate and seek recovery_of any misuse of your grants based upon the information submitted and assuming your program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of your scholarship grants loan reductions and intern program we rule that your grants comply with requirements of sec_4945 and sec_4945 of the code expenditures made in accordance with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code and as such are eligible for the exclusion from income provided for in sec_117 of the code to the extent that such grants are actually used for qualified_tuition_and_related_expenses with the meaning of sec_117 of the code this ruling is conditioned on the understanding that there will be no material changes in the facts upon which it is based it is further conditioned on the understanding that no grants will be awarded to your organization’s creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 of the code the approval of your grant-making procedures is a one time approval of your system of standards and procedures for selecting recipients of grants that meet the requirements of sec_4945 and sec_4945 of the code thus approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we are informing the ohio te_ge office of this action please keep a copy of this ruling with your organization’s permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations rulings agreements
